Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion to dismiss the complaint seeking a trial de novo pursuant to the underinsured motorists coverage endorsement of the automobile insurance policy plaintiff issued to defendants John R. Ryan and Kathleen A. Ryan. That endorsement permits either party to demand a trial de novo if an arbitration award exceeds New York’s bodily injury liability limits. We conclude that that endorsement is not unconscionable or against public policy and is enforceable (see, Allstate Ins. Co. v Jacobs, 208 AD2d 578, 578-579; Allstate Ins. Co. v Purdy, 159 Misc 2d 783; see also, Cohen v Allstate Ins. Co., 231 NJ Super 97, 555 A2d 21, certification denied 117 NJ 87, 563 A2d 846; Roe v Amica Mut. Ins. Co., 533 So 2d 279). (Appeal from Order of Supreme Court, Ontario County, Murphy, J.— Dismiss Complaint.) Present—Pine, J. P., Fallon, Wesley, Do-err and Davis, JJ.